United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.M., Appellant
and
DEPARTMENT OF AGRICULTURE,
AGRICULTURAL RESEARCH SERVICE,
Wapato, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
John Eiler Goodwin, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-609
Issued: July 23, 2007

Oral Argument June 20, 2007

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 28, 2006 appellant filed an appeal of April 13 and November 29, 2006
decisions of the Office of Workers’ Compensation Programs denying her occupational disease
claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
the claim.
ISSUE
The issue is whether appellant has established that she sustained chronic pain syndrome,
chronic fatigue syndrome and fibromyalgia in the performance of duty.
FACTUAL HISTORY
This is the second appeal before the Board in this case. By decision dated December 18,
2001,1 the Board remanded the case to the Office to resolve a conflict of medical opinion
1

Docket No. 01-993.

between Dr. Larry Lefors, an attending osteopath and Dr. William Moore, a Board-certified
specialist in occupational medicine and second opinion physician. Dr. Lefors opined that
appellant sustained chronic fatigue syndrome and fibromyalgia on or before December 1, 1997
due to her assigned duties as a biological technician and a December 7, 1997 incident in which
appellant sustained a lumbar strain when closing a heavy gate. In contrast, Dr. Moore opined
that appellant’s chronic fatigue syndrome and fibromyalgia were not occupationally related. The
Board also directed that the Office ascertain whether appellant had filed a claim for a
December 7, 1997 traumatic incident in which she allegedly sustained a low back or hip strain
when closing a heavy metal gate. The Board stated that, if appellant had filed a claim for the
December 7, 1997 injury, the prior file should be combined with the occupational disease claim.
The law and the facts of the case as set forth in the Board’s prior decision and order are hereby
incorporated by reference.2
On remand of the case, the Office referred appellant, the medical record and a statement
of accepted facts to Dr. Michael Allison, a physician Board-certified in occupational medicine,
for an impartial medical examination. In a May 17, 2002 report, Dr. Allison diagnosed
nonoccupational chronic fatigue syndrome and fibromyalgia. The Office issued a June 28, 2002
decision denying appellant’s occupational disease claim. Appellant then requested a hearing.
By decision dated December 2, 2002, the Office hearing representative vacated the Office’s
June 28, 2002 decision on the grounds that Dr. Allison’s report was insufficiently rationalized
and required clarification. In a February 13, 2003 letter, Dr. Allison opined that appellant
showed no objective signs of chronic fatigue syndrome. By decision dated April 11, 2003, the
Office denied appellant’s claim on the grounds that causal relationship was not established.
Following an oral hearing, the Office issued an April 22, 2004 decision setting aside the
April 11, 2003 decision. The Office hearing representative found that Dr. Allison’s two reports
contained conflicting findings and conclusions. The hearing representative directed the
appointment of a second impartial medical examiner.
On October 20, 2004 the Office referred appellant, the medical record and a statement of
accepted facts to Dr. Dennis Stumpp, a physician Board-certified in occupational medicine, for
an impartial medical examination. The statement of accepted facts noted that in “December of
1997, [appellant] sustained a low back strain while closing a large gate at work. She developed
low back pain radiating down into her hip and leg.”
Dr. Stumpp submitted a November 12, 2004 report reviewing the medical record and
statement of accepted facts. He diagnosed nonoccupational hypertension, sleep apnea,
nonoccupational chronic fatigue syndrome possibly related to sleep apnea, “fibromyalgia
unrelated to workplace factors on a more probable than not basis,” and a history of a
December 1997 occupational left hip strain which became “manifest as a chronic pain
syndrome.” Dr. Stumpp explained that chronic fatigue syndrome and fibromyalgia were both
subjective syndromes unaffected by appellant’s federal employment.

2

During the pendency of the prior appeal, appellant submitted a February 15, 2001 report from Dr. Lefors, who
opined that appellant’s chronic fatigue syndrome was caused, in part, by job stress, “the hours her job demanded”
and handling chemicals at work. Dr. Lefors noted that appellant’s adrenal hormones were low.

2

By decision dated January 7, 2005 and issued April 13, 2006,3 the Office denied
appellant’s claim on the grounds that causal relationship was not established. The Office found
that the weight of the medical evidence rested with Dr. Stumpp.
In an April 28, 2006 letter, appellant requested an oral hearing, held October 3, 2006. At
the hearing, appellant asserted that she filed a traumatic injury claim for a December 7, 1997
lumbar strain. After the hearing, she submitted a statement criticizing Dr. Stumpp’s report and
the Office’s development of his findings.
By decision dated November 29, 2006, the Office hearing representative affirmed the
April 13, 2006 decision, finding that appellant failed to establish that she sustained chronic pain
syndrome, chronic fatigue syndrome or fibromyalgia causally related to factors of her federal
employment. The Office found that Dr. Stumpp’s report was sufficiently rationalized to
represent the weight of the medical evidence. The Office further found that his statement that
appellant had a chronic pain syndrome causally related to the December 7, 1997 traumatic work
injury was immaterial as appellant did not file a claim for this injury. The hearing representative
noted that the statement of accepted facts provided to Dr. Stumpp indicated that appellant
sustained a low back strain in a December 7, 1997 traumatic work incident.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act4 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act; that the claim
was filed within the applicable time limitation; that an injury was sustained while in the
performance of duty as alleged; and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.5 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated on
a traumatic injury or an occupational disease.6
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the

3

In an April 13, 2006 letter, the Office stated that it did not send out the January 7, 2005 decision until
April 13, 2006. The Office stated that appellant should consider her “current receipt of the decision timely for
appeal rights as [she would] not have had the decision until this month.” The Office noted that no additional
evidence was received in appellant’s claim following Dr. Stumpp’s November 12, 2004 examination.
4

5 U.S.C. §§ 8101-8193.

5

Joe D. Cameron, 41 ECAB 153 (1989).

6

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

3

employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medial certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.7
ANALYSIS
Appellant claimed that she sustained chronic pain syndrome, chronic fatigue syndrome
and fibromyalgia due to work factors on or before December 7, 1997. She also asserted that she
filed a traumatic injury claim for a December 7, 1997 incident involving closing a heavy gate at
work. In the statement of accepted facts provided to Dr. Stumpp, a physician Board-certified in
occupational medicine and an impartial medical examiner, the Office stated that appellant
sustained a low back strain in December 1997 while closing a large gate at work. Dr. Stumpp
opined that the December 7, 1997 injury manifested as chronic pain syndrome. But the Office
denied the occupational disease claim in April 13 and November 29, 2006 decisions, asserting it
had not accepted a December 1997 injury. The Board finds that there is conflicting evidence as
to whether the Office accepted a December 1997 traumatic injury. The case will be remanded
for further development on this issue.
On remand of the case, the Office shall conduct appropriate development to determine if
it accepted a December 1997 traumatic injury. If the Office determines that it did accept the
injury, it shall ascertain the precise nature and duration of the accepted injury. The Office will
also determine whether the medical evidence establishes that appellant sustained consequential
chronic fatigue syndrome, chronic pain syndrome or fibromyalgia resulting from that injury. If
the Office determines that it did not accept the injury, the Office shall undertake appropriate
development to determine whether appellant filed a claim for a December 1997 traumatic injury.
This development shall include obtaining all applicable personnel and injury compensation
records from the employing establishment, federal records depository or other such custodian.
Following this development and any other action deemed necessary, the Office shall issue an
appropriate decision in the case.
CONCLUSION
The Board finds that the case is not in posture for a decision regarding whether appellant
sustained chronic fatigue syndrome, chronic pain syndrome and fibromyalgia in the performance
of duty. The case will be remanded for appropriate further development.

7

Solomon Polen, 51 ECAB 341 (2000).

4

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated November 29 and April 13, 2006 are set and the case remanded
for further action consistent with this decision.
Issued: July 23, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

